DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 2/28/22, the following is a non-final first office action. Claims 1, 3, 8, 15 are amended.  Claims 6, 13 and 20 are cancelled.  Claims 1-5, 7-12 and 14-19 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With regard to the present claims 1-5, 7-12 and 14-19, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.
In addition, the claim recites a judicial exception. The claims as a whole recite a method of “Organizing Human activities”, and “Mental Processes”. The claimed invention is a method that allows for access and update of electronic data records, and communication of information related to the electronic data records, which is a method of managing personal behavior including following rules or instructions, and also concepts performed in the human mind, (including and observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions or mental processes grouping. Thus, the claim recites an abstract idea.
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of accessing, updating, and communicating shipment information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing table management records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating and communicating information related to table management records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 2/28/22, with respect to claims 1-5,7-12 and 14-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-5,7-12 and 14-19 has been withdrawn. 
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Applicant’s argue that the claims are directed to table selection interface and multiple table selection interface the inputs to the respective interfaces, and the resultant operations, and therefore does not amount to a method of organizing human activities or mental processes.  However, Examiner disagrees.  The claims are directed to accessing, updating, and communicating shipment information in a computer environment.  Accessing, updating and communicating table management records in a computer environment is merely abstract ideas carried out by a general purpose computer and is therefore not statutory.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 14, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628